UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22926 Elkhorn ETF Trust (Exact name of registrant as specified in charter) 207 Reber Street, Suite 201 Wheaton, IL60187 (Address of principal executive offices) (Zip code) Benjamin T. Fulton Elkhorn ETF Trust 207 Reber Street, Suite 201 Wheaton, IL60187 (Name and address of agent for service) Copy to: Morrison C. Warren, Esq. Chapman and Cutler LLP 111 West Monroe Street Chicago, IL60603 Registrant's telephone number, including area code: (630) 355-4676 Date of fiscal year end:March 31 Date of reporting period:June 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Schedule of Investments Elkhorn S&P 500 Capital Expenditures Portfolio June 30, 2015 (Unaudited) Investments Shares Value COMMON STOCKS—99.8% Aerospace & Defense—1.0% Textron, Inc. Air Freight & Logistics—1.9% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Total Air Freight & Logistics Auto Components—1.0% Johnson Controls, Inc. Banks—5.4% Fifth Third Bancorp Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. People's United Financial, Inc. Total Banks Beverages—1.0% Monster Beverage Corp.* Biotechnology—2.2% Biogen, Inc.* 60 Gilead Sciences, Inc. Total Biotechnology Capital Markets—6.2% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. BlackRock, Inc. 69 Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Total Capital Markets Chemicals—2.0% Mosaic Co. (The) Praxair, Inc. Total Chemicals Commercial Services & Supplies—2.0% Cintas Corp. Tyco International PLC (Ireland) Total Commercial Services & Supplies Communications Equipment—3.2% F5 Networks, Inc.* Juniper Networks, Inc. QUALCOMM, Inc. Total Communications Equipment Investments Shares Value Consumer Finance—2.1% Capital One Financial Corp. $ 28,150 Discover Financial Services Total Consumer Finance Containers & Packaging—1.0% MeadWestvaco Corp. Diversified Financial Services—2.0% Intercontinental Exchange, Inc. McGraw Hill Financial, Inc. Total Diversified Financial Services Electric Utilities—1.9% Entergy Corp. NextEra Energy, Inc. Total Electric Utilities Electronic Equipment, Instruments & Components—0.9% Corning, Inc. Energy Equipment & Services—3.2% Baker Hughes, Inc. Cameron International Corp.* Schlumberger Ltd. (Curacao) Total Energy Equipment & Services Food & Staples Retailing—1.9% Sysco Corp. Walgreens Boots Alliance, Inc. Total Food & Staples Retailing Food Products—1.0% Archer-Daniels-Midland Co. Gas Utilities—0.9% AGL Resources, Inc. Health Care Equipment & Supplies—3.1% Edwards Lifesciences Corp.* Medtronic PLC (Ireland) St. Jude Medical, Inc. Total Health Care Equipment & Supplies Health Care Providers & Services—1.2% Aetna, Inc. Hotels, Restaurants & Leisure—1.1% Darden Restaurants, Inc. Household Products—1.0% Clorox Co. (The) See accompanying Notes to Schedule of Investments. Schedule of Investments- continued Elkhorn S&P 500 Capital Expenditures Portfolio June 30, 2015 (Unaudited) Investments Shares Value Independent Power and Renewable Electricity Producers—0.9% NRG Energy, Inc. $ 23,566 Insurance—1.1% Progressive Corp. (The) Internet Software & Services—2.0% Facebook, Inc., Class A* VeriSign, Inc.* Total Internet Software & Services IT Services—2.0% Cognizant Technology Solutions Corp., Class A* Paychex, Inc. Total IT Services Life Sciences Tools & Services—2.1% PerkinElmer, Inc. Waters Corp.* Total Life Sciences Tools & Services Machinery—6.5% Caterpillar, Inc. Dover Corp. Joy Global, Inc. PACCAR, Inc. Pall Corp. Stanley Black & Decker, Inc. Total Machinery Media—4.8% Interpublic Group of Cos., Inc. (The) Scripps Networks Interactive, Inc., Class A Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Total Media Metals & Mining—3.1% Allegheny Technologies, Inc. Newmont Mining Corp. Nucor Corp. Total Metals & Mining Multiline Retail—3.1% Dollar General Corp. Family Dollar Stores, Inc. Target Corp. Total Multiline Retail Oil, Gas & Consumable Fuels—4.4% Chesapeake Energy Corp. Investments Shares Value EOG Resources, Inc. $ 23,901 Pioneer Natural Resources Co. Range Resources Corp. Southwestern Energy Co.* Total Oil, Gas & Consumable Fuels Pharmaceuticals—2.9% Allergan PLC (Ireland)* 87 Endo International PLC (Ireland)* Mallinckrodt PLC (Ireland)* Total Pharmaceuticals Real Estate Investment Trusts—3.0% Equinix, Inc. Equity Residential Plum Creek Timber Co., Inc. Total Real Estate Investment Trusts Semiconductors & Semiconductor—6.1% Altera Corp. First Solar, Inc.* Lam Research Corp. NVIDIA Corp. Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Software—2.3% Adobe Systems, Inc.* Electronic Arts, Inc.* Total Software Specialty Retail—2.0% Lowe's Cos., Inc. Tractor Supply Co. Total Specialty Retail Technology Hardware, Storage & Peripherals—3.5% NetApp, Inc. SanDisk Corp. Seagate Technology PLC (Ireland) Western Digital Corp. Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods—1.8% Fossil Group, Inc.* VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance—1.0% Hudson City Bancorp, Inc. Total Investments—99.8% (Cost $2,595,755) See accompanying Notes to Schedule of Investments. Schedule of Investments- continued Elkhorn S&P 500 Capital Expenditures Portfolio June 30, 2015 (Unaudited) Investments Value Other Assets in Excess of Liabilities—0.2% Net Assets—100.0% * Non-income producing security See accompanying Notes to Schedule of Investments. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) FEDERAL INCOME TAX MATTERS The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation Total Investments $ FAIR VALUE MEASUREMENT Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”), and requires disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under ASC 820, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels as follows: Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar securities, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The inputs or methodology used for valuing instruments are not necessarily an indication of the risk associated with investing in those instruments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. If a market quotation is not readily available or is deemed not to reflect market value, the Fund will determine the price of the security held by the Fund based on a determination of the security’s fair value pursuant to policies and procedures approved by the Board of Trustees. In addition, the Fund may use fair valuation to price securities that trade on a foreign exchange when a significant event has occurred after the foreign exchange closes but before the time at which the Fund’s NAV is calculated. Valuing the Fund’s investments using fair value pricing will result in using prices for those investments that may differ from current market valuations. Use of fair value prices and certain current market valuations could result in a difference between the prices used to calculate the Fund’s net asset value and the prices used by the comparable benchmark. The following table summarizes valuation of the Fund’s investments under the fair value hierarchy levels as of June 30, 2015: Level 1 Level 2 Level 3 Total Asset Valuation Inputs Investments in Securities* Common Stocks $ $ — $ — $ Total Investments in Securities $ $ — $ — $ * See the Schedule of Investments for breakout by security category. For the period ended June 30, 2015, the Fund did not have any transfers between any Levels within the fair value hierarchy. Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d))) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Elkhorn ETF Trust By (Signature and Title)* /s/ Benjamin T. Fulton Benjamin T. Fulton, President and Chief Executive Officer (principal executive officer) Date8/19/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Benjamin T. Fulton Benjamin T. Fulton, President and Chief Executive Officer (principal executive officer) Date8/19/15 By (Signature and Title)*/s/ Philip L. Ziesemer Philip L. Ziesemer, Chief Financial Officer (principal financial officer) Date8/19/15 * Print the name and title of each signing officer under his or her signature.
